Citation Nr: 0938632	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  09-13 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to May 
1968.  He also had reserve service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2009 and February 2009 rating 
decisions of the Lincoln, Nebraska, Department of Veterans 
Affairs (VA) Regional Office (RO), which, respectively, 
denied the claims for service connection for tinnitus and 
bilateral hearing loss.

In the Veteran's substantive appeal, he requested a hearing 
before a member of the travel board.  The Veteran was 
afforded a hearing in July 2009.  Subsequent to the July 2009 
hearing, the Veteran submitted evidence and a written waiver, 
waiving a review of this evidence by the RO.  Therefore, the 
Board has the jurisdiction


FINDINGS OF FACT

1.  When resolving all doubt in the Veteran's favor, the 
evidence shows that the Veteran's bilateral hearing loss 
began in service.

2.  When resolving all doubt in the Veteran's favor, the 
evidence shows that the Veteran's tinnitus began in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  
38 C.F.R. § 3.303(b) (2009).

Where a Veteran had active and continuous military service 
for 90 days or more during a period of war, and sensorineural 
hearing loss (as an organic disease of the nervous system) 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
Veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).




In order to determine whether the Veteran has current hearing 
loss, the Board looks at the VA examination provided to the 
Veteran in December 2008.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
60
60
LEFT
20
25
55
85
85

The December 2008 evaluation revealed that there is a current 
diagnosis of hearing loss pursuant to 38 C.F.R. § 3.385 
(2009).  Thus, the crux of this case rests upon consideration 
of whether the Veteran's bilateral hearing loss began in 
service or is in any way related to active service.  

In this regard, a review of the Veteran's service treatment 
records shows that in a service treatment record dated in 
February 1966, the Veteran had normal hearing in both ears.  
See 38 C.F.R. § 3.385 (2009).  On the authorized audiological 
evaluation in February 1966, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
0(10)
0(10)
/
5(10)
LEFT
-5(10)
0(10)
0(10)
/
0(5)

The Board observes that service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units.  The Board has converted 
the ASA units to ISO units in parentheses above.  The 
February 1966 evaluation revealed that the Veteran did not 
have any hearing loss pursuant to 38 C.F.R. § 3.385 (2009).

The Veteran received another audiological evaluation in June 
1966 and pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
0(10)
0(10)
-5(0)
LEFT
-5(10)
-5(5)
-5(5)
0(10)
0(5)

Again, the ASA units have been converted to ISO units in 
parentheses above.  The June 1966 evaluation revealed that 
the Veteran did not have any hearing loss pursuant to 38 
C.F.R. § 3.385 (2009).

On the authorized audiological evaluation in March 1968, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
/
20
LEFT
0
5
5
/
20

The March 1968 evaluation revealed that the Veteran did not 
have any hearing loss pursuant to 38 C.F.R. § 3.385 (2009).  

The first evidence of hearing loss pursuant to 38 C.F.R. § 
3.385, occurred in the Veteran's reserve service in January 
1974.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
45
45
LEFT
15
15
25
55
50

The January 1974 evaluation revealed that the Veteran had 
hearing loss pursuant to 38 C.F.R. § 3.385 (2009).

November 1977 reserve treatment records show that the Veteran 
reported hearing loss.  The examiner noted that in 1964 or 
1965, the Veteran had an ear infection and a cold settled in 
one ear.  On the authorized audiological evaluation in 
November 1977, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
45
30
LEFT
15
15
25
30
60

The November 1977 evaluation revealed that the Veteran had 
hearing loss pursuant to 38 C.F.R. § 3.385 (2009).  In 
addition, the examiner noted mild high frequency hearing 
loss.  

Reserve treatment records dated in 1979, show the Veteran 
made several complaints regarding his hearing loss.  Two 
audiological evaluations were conducted in November 1979 and 
one of these evaluations showed hearing loss.  On the 
referenced authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
/
30
LEFT
15
15
25
/
60

The November 1979 evaluation revealed that the Veteran had 
hearing loss pursuant to 38 C.F.R. § 3.385 and the examiner 
noted high frequency hearing loss.  The record also shows 
that the Veteran was seen in 1965 at the University of 
Nebraska Health Center for an ear infection.  The examiner 
noted hearing loss secondary to military action in 1967.  

January 1984 reserve treatment records note that the Veteran 
had substandard hearing since duty in Vietnam in 1966-67.  On 
the authorized audiological evaluation in January 1984, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
45
45
LEFT
20
15
40
65
80

The January 1984 evaluation revealed that the Veteran had 
hearing loss pursuant to 38 C.F.R. § 3.385.  February 1984 
reserve treatment records noted hearing loss, especially on 
the left side.

On authorized audiological evaluation in September 1986, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
45
50
LEFT
15
15
35
70
70

The September 1986 evaluation revealed that the Veteran had 
hearing loss pursuant to 38 C.F.R. § 3.385.  

In December 2008, the Veteran was provided VA examinations 
for his tinnitus and his hearing loss.  The first examiner 
stated that while in service, the Veteran was exposed to 
ground attacks, small arms fire, canons and mortar attacks.  
The examiner stated that the slight decrease in hearing in 
the Veteran's left ear is as likely as not related to 
military noise exposure.  The examiner provided a nexus 
between the Veteran's left ear hearing loss, but failed to 
address the Veteran's right ear hearing loss or his tinnitus.  

The second examiner stated that the Veteran's hearing loss 
and tinnitus are less likely than not related to service.  
The second examiner confused cardiology evaluations with 
hearing loss and provided no rationale for his opinion.  As 
little care was taken in writing the Veteran's evaluation and 
as no rationale was provided, the Board is skeptical of the 
examiner's opinion.

After reviewing the evidence of record and when resolving 
doubt in the Veteran's favor, the Board finds that service 
connection for hearing loss and tinnitus is warranted.  At 
the outset, the Board notes that the Veteran currently 
complains of tinnitus and that tinnitus is generally a 
subjective sensation that cannot be objectively identified.  
As there is no objective measure of tinnitus, the Veteran is 
competent to state that he currently has ringing in his ears.  
The Board finds that a current tinnitus disability is 
present.  

The Board notes that the Veteran's DD-214 shows that his 
military occupational specialty was a Field Artillery Unit 
Commander and he was clearly exposed to excessive noise.  The 
Board notes that subsequent to service, the Veteran worked as 
a high school teacher and was not exposed to loud noise. 

The record contains several medical opinions which address 
whether the Veteran's hearing loss and tinnitus are service 
related.  The question of whether the Veteran's current 
diagnoses had their onset in or are otherwise related to 
active service, involves competent medical evidence as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  It is the responsibility of the Board to weigh the 
evidence, and determine where to give credit and where to 
withhold the same, and in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  

Several medical opinions in reserve service attributed the 
Veteran's hearing loss to his active duty service.  The first 
medical opinion subsequent to service attributes the 
Veteran's left ear hearing loss to service.  The first 
examiner stated that there was a 20-decibel decrease at 4000 
Hz upon the Veteran's separation from service and therefore 
his left ear hearing loss is likely related to service.  The 
second medical opinion states that the Veteran's hearing loss 
and tinnitus are not related to service because his hearing 
was normal upon separation.  

Affording the Veteran the benefit of the doubt, the Board 
determines that entitlement to service connection for 
bilateral hearing loss and tinnitus are granted.  The Veteran 
showed normal hearing in service and his hearing began to 
diminish in service and upon his separation from service.  
Reserve records show a significant decrease in hearing and 
several service examiners related the Veteran's hearing loss 
to his active duty service.  The Board also notes that the 
Veteran is competent to state that he has had tinnitus since 
service.  Furthermore, the evidence shows that the Veteran's 
military occupation is consistent with exposure to noise.  
His post service job as a school teacher provides no basis 
for post service exposure to loud noise.  

Therefore, affording the Veteran the benefit of the doubt, 
his claims of entitlement to service connection for bilateral 
hearing loss and tinnitus are granted.

III.  Duty to Notify and Assist

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the Veteran in the 
development of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  In light 
of the determinations reached in this case, no prejudice will 
result to the Veteran by the Board's consideration of this 
appeal at this time.  Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


